Beck, P. J., and Atkinson, J.,
who dissent from the ruling in paragraph (a) under the third headnote, but concur in the other rulings.
Hill, J., concurs in the result.
Atkinson, J.
Where a trust is created in specific property and the instrument creating the trust does not confer a power of sale upon the trustee, the trustee can not sell without an order of court. Civil Code (1910), § 3755. The trustee is bound to ordinary diligence for protection or preservation of the property in his hands. § 3753. Negligence of a trustee acting for a reward, which results in injury, will give a right of action against the trustee. § 4463. Prima facie a trustee who is not expressly or impliedly otherwise directed in the instrument creating the trust has the right to continue to hold the specific property. Ordinarily whether trustees with powers as were conferred upon the defendants in this case would be liable in damages for mere failure to sell the property under order of court for reinvestment would depend on whether, under the facts of the case, ordinary diligence required them to take such action. They would not be bound, at the hazard of paying damages, to sell the property for *20reinvestment on account of mere lapse of time. Tbe above sections of the code have the force in this State of statute law, and can not be disregarded. These views require dissent from the ruling stated in subdivision (a) of the third headnote and corresponding division of the opinion. The opinion of the majority is concurred in except in so far as it conflicts with the foregoing views. Beck, P. J., concurs in the foregoing dissent.